Citation Nr: 1132531	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  02-16 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1967 to September 1972.  He died in July 1973; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2000 RO rating decision.

In January 2005, the Board reopened the previously denied claim of service connection for the cause of the Veteran's death and remanded the reopened claim for further development of the record.

The Board again remanded the case to the RO via the Appeals Management Center (AMC), in May 2006.

In a decision promulgated in June 2007, the Board denied the appellant's claim of service connection for the cause of the Veteran's death.  The appellant then appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

The Court issued a March 2009 Memorandum Decision that affirmed the Board decision.  However, the Federal Circuit vacated the Board decision February 2010.

In October 2010, the Board remanded the matter for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is shown to have died in July 1973 due to drowning at a public pool; the death certificate listed the drowning as accidental.

2.  An autopsy revealed no anatomical cause for the drowning; the official investigative report noted that the Veteran's blood alcohol level was negative.

3.  The Veteran had no service-connected disabilities at the time of his death.

4.  The Veteran is not shown to have had a service-connected disability that either caused or contribute substantially in producing or accelerating his demise.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially in causing the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2010)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court of Appeals for Veterans Claims (Court) has held that in the context of a claim for DIC benefits, a VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The RO provided VCAA notice letters to the appellant in May 2004, February 2005, June 2006 and October 2010.  

These letters notified the appellant of what information and evidence must be submitted to substantiate a claim for DIC benefits, as well as what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA.  She was also informed of disability ratings and effective dates for awards.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With regard to Hupp, the appellant was also provided an explanation of the evidence and information required to substantiate a DIC claim.  She was informed that the Veteran had no service-connected disabilities and of evidence needed to establish the claim under these circumstances.  

The Board concludes that the appellant has been afforded appropriate Hupp notice, and any defects in content of the notice have been cured by actual knowledge on the part of the appellant.

Although complete notice was not provided prior to the initial adjudication of this claim, which constitutes a notice timing defect, this matter was readjudicated by a May 2011 Supplemental Statement of the Case (SSOC), which cured the defect.  See 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006); see also See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).

The Board finds that all relevant evidence has been obtained with regard to the appellant's claim for service connection for the cause of the Veteran's death, and the duty to assist requirements have been satisfied.  

All available service treatment records were obtained as were pertinent treatment and hospitalization records.  A VHA opinion was also obtained.  

In May 2011, the appellant indicated that she had no additional evidence to submit.


Legal Criteria and Analysis

The appellant is seeking service connection for the cause of the Veteran's death in this case.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  

When the disease entity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal (primary) cause of death or (2) a contributory cause of death.  To be considered a principal (primary) cause of death, a service- connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312. 

In making its determination, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Upon consideration of all the evidence of record, the Board finds that a service-connected disability did not cause or contribute substantially or materially to the cause of the Veteran's death.  

The Veteran's service induction examination was negative for psychiatric findings, but he indicated that he had excessive worrying that was explained by the examiner as being a mild anxiety reaction on an associated medical history report.  

During service, the Veteran was noted to have complaints of progressively increasing nervousness as well as other symptoms.  He reported that this had been occurring for 6 to 8 months.  The impression was that of anxiety with an underlying depression.  He was also put on medication.  

In November 1970, the Veteran reported being nervous since he left Vietnam in 1968.  There was no improvement in his symptoms on medication.  A May 1971 record noted that he was on valium.  

The separation examination report and the accompanying report of medical history were negative for psychiatric complaints, findings or diagnosis.

The record shows the Veteran received an undesirable discharge due to a period of being AWOL (absent without leave); however, the discharge was upgraded to a general discharge under honorable conditions after his death.

The record shows that the Veteran died in July 1973.  The death certificate lists the cause of death as an accidental drowning at a swimming pool.

The Veteran's death was investigated, and an autopsy was performed.  The results of the July 1973 autopsy were that the Veteran died as a result of drowning and that there was no anatomical reason that would have produced the drowning.  It was noted as part of the report that the Veteran had been seen swimming about ten minutes prior to being found when another individual stepped on him in swallow water.  Further, it was noted that, because the Veteran's wife had voiced her suspicion that he was taking drugs, the autopsy was performed

A July 1973 investigative report similarly found that the Veteran died by accidental drowning and noted that the blood alcohol testing was negative.  

The lay statements submitted in 1975 and 1976 from a friend, family member, and a lawyer indicate the Veteran was a changed man after returning from service and was described as unfriendly, shy, nervous and at times disoriented.  

In January 1976, the appellant testified at a hearing that the Veteran was very nervous after he returned from Vietnam, brought guns into the house, hit the wall, and broke things.  There were times, she reported, when he was so nervous he could not hold anything.  She was not aware that he was trying to commit suicide.  

The Veteran was noted to have drowned at a recreation center where the appellant worked, but no one saw or heard him.  He was found in only four feet of water and was noted to have been a good swimmer.  She believed that his nervous condition contributed to his death. 

An October 1999 letter from a psychiatric nurse noted that she worked with the appellant who was a social worker.  The nurse reviewed the records and opined that the Veteran had a medical disability resulting from or aggravated by his service as shown by the statements of observed behavioral changes that had been inadequately treated during his service.  

In a June 2004 letter, a private psychiatrist noted that he had reviewed the records given to him by the appellant and that there was evidence consistent with mental illness, such as some sort of anxiety disorder, as well as treatment with medication.  He believed the psychiatric nurse was probably correct regarding the presence of an anxiety disorder.  

In December 2005, the Board obtained a VHA medical opinion.  After reviewing the records, a reviewing VA psychiatrist opined that it was not at least as likely as not that, at the time of death, the Veteran was suffering from an acquired psychiatric disability that had its clinical onset in service and caused or contributed materially in producing his demise.  

The VA medical reviewer pointed out that there were only six clinical notes that referenced psychiatric issues showing that the Veteran was diagnosed as having a mild anxiety reaction in service and added that the documented symptoms were not sufficient to meet the criteria for any major anxiety disorder and that, prior to discharge, no psychiatric symptom was identified to include that of "excessive worry" that had previously been marked.  

The reviewing psychiatrist added that there was only one reference to depression in April 1970 and that subsequent notes reflected symptoms of anxiety.  There was no other documentation of clinical depression or related symptoms, except for weight loss.  He pointed out that this was important because suicide was most commonly seen in individuals with a diagnosis of major depression, that suicide was not a symptom of an anxiety disorder, and that a mild anxiety reaction would not likely have led to suicide.  

The VA medical reviewer also noted that the psychiatrist who indicated the Veteran had "some sort of anxiety disorder" supported the impression of a mild anxiety disorder versus depression.  

The reviewing psychiatrist added that the medical examiner's conclusion was that the death was due to accidental drowning and that the Veteran had gone swimming with his cousins at a company pool.  He noted that the Veteran had not received psychiatric treatment or been hospitalized for psychiatric problems, including suicidal ideation or attempts.

In August 2010, the appellant submitted a letter that described the Veteran's drug and alcohol use.  She also described his behavioral changes that included being withdrawn/antisocial, punching walls, putting a gun to her head, and wrecking his car several times.  She and her child were reported to have lived in fear due to his behavior that included the expression of suicidal thoughts.  She noted that she was a medical social worker with training and knowledge of the DSM-IV.  It was her belief that the Veteran's symptoms, behavior and adjustment problems were symptoms consistent a DSM-IV diagnosis.   She included a copy of a business card from a former employment indicating she was a medical social worker.  

The Board finds that the appellant's opinion that the Veteran had a psychiatric disorder when he separated from service is credible evidence and is supported by opinions by a private psychiatric nurse, private psychiatrist and a VHA psychiatrist who reviewed the record.

However, the evidence in this case does not serve to show that an innocently acquired psychiatric disorder caused or contributed materially in producing or accelerating the Veteran's death.   

Both the death certificate and the investigation report identified the cause of death as being due to accidental drowning.  

While the appellant asserts that the Veteran's death was related to psychiatric problems that began in service, the Board finds no basis in the record for rejecting the official findings that he died as the result of accidental drowning.  

The appellant was familiar with the Veteran's records and history of psychiatric symptoms, but she gave no clear explanation of how the drowning was an act of suicide brought on by an acquired psychiatric disorder.  

The VHA opinion was supported by a clear rationale as to why the Veteran's anxiety disorder could not be related to his death.  Since the VHA specialist also reviewed the claims file, the Board finds that the opinion is more probative and persuasive than the other opinions regarding the Veteran's mental health status prior to his death.

On this record, the Board finds that the preponderance of the evidence is against the appellant's claim; therefore, the benefit-of-the-doubt doctrine is not for application.



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


